DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed January 27, 2022 have been fully considered but they are not persuasive.
The applicant argues that amendment to claim 1.  Essentially, adding claim 2 to claim 1 is not taught by Lee (remarks of January 27, 2022, page 7).  The examiner respectfully disagrees.  Lee discloses that when multiple sample lines are used (i.e., mrl_index is a value other than 0), the MPM flag or the remaining mode information may not be signaled.  The newly amended claim differentiates between an adjacent reference line and a non-adjacent reference line.  For Lee, this is indicated using the mrl_index.  MRL stands for multiple reference line.  It is known that mrl_index = 0 would represent a reference sample line that is adjacent.  Thus, for Lee, non-adjacent reference line would not parse (i.e., signal) a MPM flag.  The examiner does not believe this application is in condition for allowance.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 – 4, 5 – 9, and 11 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee et al (US 2020/0244956, hereafter Lee).
	Regarding claim 1, Lee discloses a video decoding method comprising:
	determining a reference sample line for a current block (¶ 193);
	 deriving an intra prediction mode for the current block (¶ 193);
	 performing intra prediction of the current block, based on the reference sample line and the intra prediction mode, wherein the intra prediction mode is derived based on at least one of a default mode or a most probable mode (MPM) list (¶ 193), wherein whether it is allowed to set the default mode as the intra prediction mode is determined based on an index of the reference sample line (¶ 194 - 197),
	wherein when the index of the reference sample line indicates an adjacent reference sample line, the intra prediction mode is derived by parsing a flag indicating whether the intra prediction mode is identical with the default mode, and wherein when the index of the reference sample line indicates a non-adjacent reference sample line, the intra prediction mode is derived without parsing the flag indicating whether the intra prediction mode is identical with the default mode (¶ 193 – 195; ¶ 193: For example, when multiple sample lines are used (i.e., mrl_index is a value other than 0), the MPM flag or the remaining mode information may not be signaled ).  
	Regarding claim 3, Lee discloses the method of claim 1, wherein deriving the intra prediction mode further includes parsing an MPM flag, wherein when the MPM flag indicates that an MPM identical with the intra prediction mode is present in the MPM list, a number of intra prediction mode candidates which can be set as the intra prediction mode varies based on the index of the reference sample Docket No.0129-0001 line (¶ 193).
Regarding claim 4, the method of claim 1, wherein when a first intra prediction mode for a top neighboring block adjacent to a top of the current block and a second intra prediction mode for a left neighboring block adjacent to a left of the current block are different from each other, and each of the first intra prediction mode and the second intra prediction mode is a directional intra prediction mode, the MPM list includes an intra prediction mode candidate derived by adding or subtracting 2 to or from a maximum value of the first intra prediction mode and the second intra prediction mode (¶ 193 - 196).
Regarding claim 6, arguments analogous to those presented for claim 1 are applicable for claim 6.
Regarding claim 8, arguments analogous to those presented for claim 3 are applicable for claim 8.
Regarding claim 9, arguments analogous to those presented for claim 4 are applicable for claim 9.
Regarding claim 11, arguments analogous to those presented for claim 2 are applicable for claim 11.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 5 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Lee (US 2021/0006799, hereafter Lee1).
Regarding claim 5, Lee discloses the method of claim 1.

In the same field of endeavor, Lee1 teaches wherein the default mode is a planar mode (¶ 168).
Therefore, it would have been obvious for one of ordinary skill in the art at the time the invention was effectively filed to modify the invention of Lee in view of Lee1.  The advantage is an improved image compression.
Regarding claim 10, arguments analogous to those presented for claim 5 are applicable for claim 10.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHIKAODILI E ANYIKIRE/Primary Examiner, Art Unit 2487